ALD-287                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 14-1164
                                   ___________

                                JAMES A. LUCAS,
                                           Appellant

                                         v.

       WARDEN LEWISBURG USP; LIEUTENANT OFFICER E. STUART;
    LIEUTENANT T. HOOPER; LIEUTENANT W. MCFADDEN; A. SASSMAN;
     LT. SCAMPONE; LIEUTENANT P. CARRASQUILLO; LT. T. JOHNSON;
     M. SAYLORS; JOHN #4 DOE; LIEUTENANT J. SEEBA; LIEUTENANT C.
  MATTINGLY; LIEUTENANT A. GALLETTA; C/O JOHN #1 DOE; C/O JOHN #2
        DOE; C/O JOHN #3 DOE; C/O HANEY; C/O DRICK; C/O TANNER;
 C/O E. KILPATRICK; C/O B. WERT; G. RDINGER; C/O E. GOOD; C/O G. HICKS;
  C/O M. KLINEFELTER; C/O M. WAGNER; C/O C. WEBB; C/O B. PUTZMAN;
 C/O K. WHITTAKER; C/O J LESHO; C/O R. LOSS; C/O S. BOOTH; C/O G. WISE;
   C/O Z. EDINGER; M. REEVES, Treatment Specialist; H. BIRDSALL, Treatment
 Specialist; C/O S. FIGLO; UNIT MANAGER R. ADMIRE; CHAPLAIN M. JONES;
C/O JOHN #5 DOE; C/O JOHN #6 DOE; C/O JOHN #7 DOE; C/O JOHN #8 DOE; C/O
   JOHN #9 DOE; C/O R. PACKER; C/O T. BROUSE; S BROWN, Health Services
Administrator; IDC, RN D. DELEON; RN W. BRENNAMAN; EMT B. WALLS; EMT
  B. PRINCE; EMT G. GEORGE; EMT L. POTTER; P.A.-C M. PEORIA; P.A.-C J.
     HEMPHILL; M.L.P. I. NAVARRO; M.L.P. F. ALAMA; C. ANDERSON; R.
    SEGRAVES; K. YAKIO; M. KLINE; B. GASTON; C. FRANTZ; M. FARROW
                      ____________________________________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                          (D.C. Civil No. 1-11-cv-02318)
                   District Judge: Honorable John E. Jones III
                   ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 10, 2014
       Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges
                                   (Filed: July 29, 2014)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Pro se litigant James Lucas appeals the District Court’s order granting summary

judgment to the Defendants. For the reasons set forth below, we will summarily affirm.

       Lucas, a federal prisoner, initiated this action in the Middle District of

Pennsylvania in December 2011. He alleged excessive use of force and inadequate

medical care, both in violation of the Eighth Amendment, by more than 50 defendants

associated with the United States Penitentiary in Lewisburg. The Defendants moved for

summary judgment, and the Magistrate Judge described five different bases for granting

that motion. The District Court adopted the Magistrate Judge’s report in its entirety and

granted summary judgment to the Defendants on December 30, 2013. Lucas filed a

timely notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s order granting summary judgment is plenary. See State Auto Prop. & Cas. Ins.

Co. v. Pro Design, P.C., 566 F.3d 86, 89 (3d Cir. 2009). Summary judgment is

appropriate if the movant demonstrates that there is no genuine dispute of material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). We will




                                              2
summarily affirm the District Court’s grant of summary judgment because this appeal

presents no substantial question. See I.O.P. 10.6.

       The action at bar arises from three separate incidents of prisoner misconduct. In

the first incident, correctional officers discovered an 8-inch homemade knife concealed in

Lucas’s pants. In the second incident, Lucas pulled a correctional officer’s arm through

the food slot of his cell door. And in the final incident, Lucas had an unknown liquid in

his possession and threatened to assault any staff that came near his cell. After each

incident, Lucas was placed in ambulatory restraints until he regained self-control and the

threat against staff subsided. He claimed that in each case the restraints were applied too

tightly and injured his wrists, demonstrating the prison staff’s excessive use of force and

deliberate indifference to his serious medical needs. The District Court correctly

determined that these claims fail.

       The central inquiry in considering an excessive-use-of-force claim is

“whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010)

(quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992)). In determining whether force was

applied in good faith, courts consider: (1) the need for application of force; (2) the

relationship between that need and the amount of force used; (3) the threat reasonably

perceived by the responsible officials; and (4) any effort made to temper the severity of

the forceful response. Hudson, 503 U.S. at 7.


                                              3
       In their motion for summary judgment, the Defendants provided ample evidence

to demonstrate that the restraints were applied in a good-faith effort to restore discipline.

Exhibits document Lucas’s history of disciplinary infractions at the prison for violent

behavior, and the three incidents that triggered the use of restraints involved misconduct

that threatened staff safety. In each case, it is clear that the temporary restraints were

necessary to limit the threat to staff and to allow Lucas to regain his composure. The

Defendants also submitted evidence of the 15-minute and 2-hour checks that were

regularly conducted to examine and adjust the fit of the restraints, and to evaluate Lucas’s

level of self-control. Furthermore, the Defendants demonstrated that the use of restraints

was narrowly tailored; once Lucas was calm and the threat against staff had subsided, the

restraints were removed.

       The Defendants thus successfully made their showing. The burden then shifted to

Lucas to produce sufficient evidence from which a reasonable jury could find that the

restraints were applied not to restore discipline, but rather to cause him pain. See Padillas

v. Stork-Gamco, Inc., 186 F.3d 412, 414 (3d Cir. 1999). After careful examination of

Lucas’s pleadings and exhibits, it is clear that he did not carry this burden. Nowhere in

the record is there evidence indicating that the restraints were applied out of malice rather

than to restore discipline. Nor does the evidence show that they were applied too tightly

out of malice; exhibits submitted by Lucas himself indicate that the restraints were

regularly checked for proper fit, and indeed periodically loosened. And though his

pleadings are rife with conclusory assertions that the restraints were “maliciously too-
                                              4
tight,” the simple repetition of this phrase does not demonstrate its truth. See Kirleis v.

Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161 (3d Cir. 2009) (“[C]onclusory,

self-serving affidavits are insufficient to withstand a motion for summary judgment.”).

As we have stated, “[s]ummary judgment in favor of a defendant is not appropriate if it

appears that the evidence, viewed in the light most favorable to the plaintiff, will support

a reliable inference of wantonness in the infliction of pain.” Brooks v. Kyler, 204 F.3d
102, 106 (3d Cir. 2000). Because the evidence will not support such an inference here,

summary judgment was properly granted to the Defendants on the excessive-use-of-force

claim.

         Furthermore, the District Court did not err in its resolution of Lucas’s other

constitutional claim. Lucas argued that the Defendants were deliberately indifferent to

his serious medical need, thereby violating the Eighth Amendment. See Estelle v.

Gamble, 429 U.S. 97, 106 (1976). At the outset, it is questionable whether Lucas’s wrist

issue, described in the medical records as “mild,” would qualify as a “serious medical

need” in the Eighth Amendment context. See, e.g., Wesson v. Oglesby, 910 F.2d 278,

284 (5th Cir. 1990) (swollen, bleeding wrists that had allegedly been handcuffed too

tightly do not constitute a “serious medical need”). But even if it did, the record does not

demonstrate that the Defendants were deliberately indifferent to it; indeed, the record is

replete with documents showing the ongoing medical care Lucas was provided. He was

examined by medical staff at regular intervals while he was in restraints. To the extent he

experienced discomfort then or afterward, the exhibits show that he was treated by
                                               5
medical professionals and even referred for outside testing, including via x-ray and

electromyogram. Such evidence does not establish deliberate indifference to a serious

medical need. See Estelle, 429 U.S. at 107-08. Because the Defendants met their burden

of showing adequate medical attention, and because Lucas failed to counter that showing,

the District Court was correct to grant summary judgment to the Defendants on the

deliberate indifference claim. See Brightwell v. Lehman, 637 F.3d 187, 194-95 (3d Cir.

2011).

         There being no substantial question presented on appeal, we will summarily affirm

the District Court’s judgment. See I.O.P. 10.6. In light of our disposition, Lucas’s

motion for appointment of counsel is denied as moot.




                                             6